Exhibit 10.2


SPECIAL TERMINATION AGREEMENT

        THIS SPECIAL TERMINATION AGREEMENT (“Agreement”) is made and entered
into as of this 11th day of April , 2005, by and between LINCOLN BANK, a
federally chartered savings bank whose address is 905 Southfield Drive,
Plainfield, Indiana 46168 (which, together with any successor thereto which
executes and delivers the assumption agreement provided for in Section 12(a)
hereof or which otherwise becomes bound by the terms and provisions of this
Agreement by operation of law, is hereinafter referred to as the “Bank”), and
Brad Davis whose residence address is 928 Peregrine Dr., Columbus, IN 47203 (the
“Employee”).

        WHEREAS, the Employee is currently serving as Vice President, Director
of Finance and Reporting of the Bank; and

        WHEREAS, the Bank is a wholly-owned subsidiary of Lincoln Bancorp, a
publicly traded corporation organized under Indiana law (the “Holding Company”);
and

        WHEREAS, the Board of Directors of the Bank recognizes that, as is the
case with publicly held corporations generally, the possibility of a change in
control of the Holding Company may exist and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
departure or distraction of key management personnel to the detriment of the
Bank, the Holding Company and its shareholders; and

        WHEREAS, the Board of Directors of the Bank believes it is in the best
interests of the Bank to enter into this Agreement with the Employee in order to
assure continuity of management of the Bank and to reinforce and encourage the
continued attention and dedication of the Employee to his or her assigned duties
without distraction in the face of potentially disruptive circumstances arising
from the possibility of a change in control of the Holding Company, although no
such change is now contemplated; and

        WHEREAS, the Board of Directors of the Bank has approved and authorized
the execution of this Agreement with the Employee to take effect as stated in
Section 1 hereof;

        NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is agreed as
follows:

    1.        TERM OF AGREEMENT. The term of this Agreement shall be deemed to
have commenced as of the date hereof (the “Effective Date”) and shall continue
until the anniversary of the Effective Date. Prior to that anniversary date and
at each anniversary date thereafter, the Board of Directors may review this
Agreement and, in its discretion, authorize extension thereof for an additional
one-year period.



--------------------------------------------------------------------------------

    2.        PAYMENTS TO THE EMPLOYEE UPON CHANGE IN CONTROL.

    (a)        Upon the occurrence of a change in control of the Bank or the
Holding Company (as herein defined) at any time during the term of this
Agreement followed within 12 months by the involuntary termination of the
Employee’s employment with the Bank, other than for cause (as defined in Section
2(d) hereof) whether or not such termination occurs during the term of this
Agreement, the provisions of Section 3 shall apply.

    (b)        A “change in control” of the Bank or the Holding Company shall
mean an acquisition of “control” of the Holding Company or of the Bank within
the meaning of 12 C.F.R. §574.4(a) (other than a change of control resulting
from a trustee or other fiduciary holding shares of capital stock of the Holding
Company under an employee benefit plan of the Holding Company or any of its
subsidiaries).

    (c)        The Employee’s employment under this Agreement may be terminated
at any time by the Board of Directors of the Bank. The terms “involuntary
termination” or “involuntarily terminated” in this Agreement shall refer to the
termination of the employment of Employee without his or her express written
consent. In addition, a material diminution of or interference with the
Employee’s duties, responsibilities and benefits shall be deemed and shall
constitute an involuntary termination of employment to the same extent as
express notice of such involuntary termination. By way of example and not by way
of limitation, any of the following actions, if unreasonable and materially
adverse to the Employee, shall constitute such diminution or interference unless
consented to in writing by the Employee: (1) the requirement that the Employee
perform his or her principal employment duties more than thirty-five (35) miles
from his or her primary office as of the date of the change in control; (2) a
material reduction in the Employee’s salary, perquisites, contingent benefits or
vacation time as in effect on the date of the change in control as the same may
be changed by mutual agreement from time to time, unless part of an
institution-wide reduction; (3) the assignment to the Employee of duties and
responsibilities materially different from those normally associated with his or
her position as referenced in this Agreement; or (4) a material diminution or
reduction in the Employee’s responsibilities or authority (including reporting
responsibilities) in connection with his or her employment with the Bank.

    (d)               The Employee shall not have the right to receive
termination benefits pursuant to Section 3 hereof upon termination for cause.
For purposes of this Agreement, termination for “cause” shall include
termination because of, in the good faith determination of the Board of
Directors of the Bank, the Employee’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than a law, rule or regulation relating to traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. Notwithstanding the foregoing, the Employee shall
not be deemed to have been terminated for cause unless and until there shall
have been delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors of the Bank at a meeting of the Board called and held for
such purpose (after reasonable notice to the Employee and an opportunity for the
Employee, together with the Employee’s counsel, to be heard before the Board),
such meeting and the opportunity to be heard to be held prior to, or as soon as
reasonably practicable following, termination, but in no event later than 60
days following such termination, finding that in the good faith opinion of the
Board the Employee was guilty of conduct constituting “cause”



2

--------------------------------------------------------------------------------

as set forth above and specifying the particulars thereof in detail. If,
following such meeting, the Employee is reinstated, he or she shall be entitled
to receive back pay for the period following termination and continuing through
reinstatement.

    3.        TERMINATION BENEFITS.

    (a)        If during the term of this Agreement there is a change in control
of the Bank or the Holding Company, and within 12 months following such change
in control there is an involuntary termination of the Employee’s employment with
the Bank, other than for cause, whether or not such termination occurs during
the term of this Agreement, the Bank shall pay to the Employee in a lump sum in
cash within 25 business days after the date of severance of employment an amount
equal to 100 percent of the Employee’s “base amount” of compensation, as defined
in Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (“Code”).

    (b)        If during the term of this Agreement there is a change in
control, and within 12 months following such change in control there is an
involuntary termination of the Employee’s employment, other than for cause,
whether or not such termination occurs during the term of this Agreement, the
Bank shall cause to be continued life, health and disability coverage
substantially identical to the coverage maintained by the Bank for the Employee
prior to his or her severance. Subject to applicable federal and state laws,
such coverage shall cease upon the earlier of the Employee’s obtaining similar
coverage by another employer or twelve (12) months from the date of the
Employee’s termination. In the event the Employee obtains new employment and
receives less coverage for life, health or disability, the Bank shall provide
coverage substantially identical to the coverage maintained by the Bank for the
Employee prior to termination for the balance of the twelve (12) month period.

    4.        CERTAIN REDUCTION OF PAYMENTS BY THE BANK.

    (a)        Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the Bank to
or for the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be nondeductible (in whole or part) by the Bank for Federal
income tax purposes because of Section 280G of the Code, then the aggregate
present value of amounts payable or distributable to or for the benefit of the
Employee pursuant to this Agreement (such amounts payable or distributable
pursuant to this Agreement are hereinafter referred to as “Agreement Payments”)
shall be reduced to the Reduced Amount. The “Reduced Amount” shall be an amount,
not less than zero, expressed in present value which maximizes the aggregate
present value of Agreement Payments without causing any Payment to be
nondeductible by the Bank because of Section 280G of the Code. For purposes of
this Section 4, present value shall be determined in accordance with Section
280G(d)(4) of the Code.

    (b)               All determinations required to be made under this Section
4 shall be made by the Bank’s independent auditors, or at the election of such
auditors by such other firm or individuals of recognized expertise as such
auditors may select (such auditors or, if applicable, such other firm or
individual, are hereinafter referred to as the “Advisory Firm”). The Advisory
Firm shall within ten business days of the date of termination of the Employee’s
employment by the Bank or the Holding Company resulting in benefit payments
hereunder (the “Date of Termination”), or at such earlier time as is requested
by the Bank, provide to both the Bank and the Employee an opinion (and detailed
supporting calculations) that the Bank has substantial authority to deduct



3

--------------------------------------------------------------------------------

for federal income tax purposes the full amount of the Agreement Payments and
that the Employee has substantial authority not to report on his or her federal
income tax return any excise tax imposed by Section 4999 of the Code with
respect to the Agreement Payments. Any such determination and opinion by the
Advisory Firm shall be binding upon the Bank and the Employee. The Employee
shall determine which and how much, if any, of the Agreement Payments shall be
eliminated or reduced consistent with the requirements of this Section 4,
provided that, if the Employee does not make such determination within ten
business days of the receipt of the calculations made by the Advisory Firm, the
Bank shall elect which and how much, if any, of the Agreement Payments shall be
eliminated or reduced consistent with the requirements of this Section 4 and
shall notify the Employee promptly of such election. Within five business days
of the earlier of (i) the Bank’s receipt of the Employee’s determination
pursuant to the immediately preceding sentence of this Agreement or (ii) the
Bank’s election in lieu of such determination, the Bank shall pay to or
distribute to or for the benefit of the Employee such amounts as are then due
the Employee under this Agreement. The Bank and the Employee shall cooperate
fully with the Advisory Firm, including without limitation providing to the
Advisory Firm all information and materials reasonably requested by it, in
connection with the making of the determinations required under this Section 4.

    (c)        As a result of uncertainty in application of Section 280G of the
Code at the time of the initial determination by the Advisory Firm hereunder, it
is possible that Agreement Payments will have been made by the Bank which should
not have been made (“Overpayment”) or that additional Agreement Payments will
not have been made by the Bank which should have been made (“Underpayment”), in
each case, consistent with the calculations required to be made hereunder. In
the event that the Advisory Firm, based upon the assertion by the Internal
Revenue Service against the Employee of a deficiency which the Advisory Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Bank to or for the
benefit of Employee shall be treated for all purposes as a loan ab initio which
the Employee shall repay to the Bank together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by the Employee to the Bank if and to the extent such deemed loan and
payment would not either reduce the amount on which the Employee is subject to
tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Advisory Firm, based upon controlling precedent or
other substantial authority, determines that an Underpayment has occurred, any
such Underpayment shall be promptly paid by the Bank to or for the benefit of
the Employee together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code.

    5.        REQUIRED REGULATORY PROVISIONS.

    (a)        The Bank may terminate the Employee’s employment at any time, but
any termination by the Bank, other than a termination for cause, shall not
prejudice the Employee’s right to compensation or other benefits under this
Agreement. The Employee shall not have the right to receive compensation or
other benefits for any period after a termination for cause as defined in
Section 2(d) hereinabove.

    (b)               If the Employee is suspended and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S. C. §1818
(e)(3) and (g)(1), the Bank’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.



4

--------------------------------------------------------------------------------

If the charges in the notice are dismissed, the Bank may in its discretion (i)
pay the Employee all or part of the compensation withheld while its obligations
under this Agreement were suspended, and (ii) reinstate (in whole or in part)
any of the obligations which were suspended.

    (c)        If the Employee is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. § 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate, as of the effective date of the order, but vested rights of the
parties shall not be affected.

    (d)        If the Bank is in default (as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act), all obligations under this Agreement shall
terminate as of the date of default, but this provision (d) shall not affect any
vested rights of the parties.

    (e)        All obligations under this Agreement may be terminated, except to
the extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Director of the Office of Thrift
Supervision (the “Director”), or his or her designee, at the time the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act, 12 U.S.C. §1823(c), or (ii) by the Director, or
his or her designee, at the time the Director or his or her designee approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the Director to be in an unsafe or unsound condition.
Any rights of the parties that have already vested, however, shall not be
affected by any such action.

    6.        REINSTATEMENT OF BENEFITS UNDER SECTION 3. In the event the
Employee is suspended and/or temporarily prohibited from participating in the
conduct of the Bank’s affairs by a notice described in Section 6(b) hereof (the
“Notice”) during the term of this Agreement and a change in control occurs, the
Bank will assume its obligation to pay and the Employee will be entitled to
receive all of the termination benefits provided for under Section 3 of this
Agreement upon the Bank’s receipt of a dismissal of charges in the Notice.

    7.        EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS. This
Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and the Employee.

    8.        NO ATTACHMENT.

    (a)        Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

    (b)        This Agreement shall be binding upon, and inure to the benefit
of, the Employee, the Bank and their respective successors and assigns.



5

--------------------------------------------------------------------------------

    9.        MODIFICATION AND WAIVER.

    (a)        This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

    (b)        No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

    10.        NO MITIGATION. Except as expressly provided herein, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Employee as the result of employment by another
employer, by retirement benefits after the date of termination or otherwise.

    11.        NO ASSIGNMENTS.

    (a)        This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other party; provided,
however, that the Bank will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank, by an assumption
agreement in form and substance satisfactory to the Employee, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform it if no such succession or
assignment had taken place. Failure of the Bank to obtain such an assumption
agreement prior to the effectiveness of any such succession or assignment shall
be a breach of this Agreement and shall entitle the Employee to compensation
from the Bank in the same amount and on the same terms as the compensation
pursuant to Section 3 hereof. For purposes of implementing the provisions of
this Section 11(a), the date on which any such succession becomes effective
shall be deemed the Date of Termination.

    (b)        This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s estate.

    12.        NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement (provided that all
notices to the Bank shall be directed to the attention of the Board of Directors
of the Bank with a copy to the Secretary of the Bank), or to such other address
as either party may have furnished to the other in writing in accordance
herewith.



6

--------------------------------------------------------------------------------

    13.        AMENDMENTS. No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.

    14.        PARAGRAPH HEADINGS. The paragraph headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement.

    15.        SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

    16.        GOVERNING LAW. This Agreement shall be governed by the laws of
the United States to the extent applicable and otherwise by the laws of the
State of Indiana.

    17.        ARBITRATION. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered an the arbitrator’s award in any court having
jurisdiction.

    18.        REIMBURSEMENT. In the event the Bank purports to terminate the
Employee for cause, but it is determined by a court of competent jurisdiction or
by an arbitrator pursuant to Section 18 that cause did not exist for such
termination, or if in any event it is determined by any such court or arbitrator
that the Bank has failed to make timely payment of any amounts owed to the
Employee under this Agreement, the Employee shall be entitled to reimbursement
for all reasonable costs, including attorneys’ fees, incurred in challenging
such termination or collecting such amounts. Such reimbursement shall be in
addition to all rights to which the Employee is otherwise entitled under this
Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

        THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.


LINCOLN BANK


By: /s/ Jerry R. Engle
       ——————————
               "BANK"


/s/ Brad R. Davis
————————————
              "Employee"





7

--------------------------------------------------------------------------------

        The undersigned, Lincoln Bancorp, sole shareholder of Bank, agrees that
if it shall be determined for any reason that any obligation on the part of Bank
to continue to make any payments due under this Agreement to Employee is
unenforceable for any reason, Lincoln Bancorp agrees to honor the terms of this
Agreement and continue to make any such payments due hereunder to Employee or to
satisfy any such obligation pursuant to the terms of this Agreement, as though
it were the Bank hereunder.

LINCOLN BANCORP

By: /s/ Jerry R. Engle
       ——————————————



8
